EXHIBIT 99.1 TRUBION UNAUDITED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 Balance Sheets as of June30, 2010 and December31, 2009 Statements of Operations for the Three and Six Months Ended June30, 2010 and 2009 Statements of Cash Flows for the Six Months Ended June30, 2010 and 2009 Notes to Financial Statements TRUBION FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 Report of Independent Registered Public Accounting Firm Balance Sheets as of December31, 2009 and 2008 Statements of Operations for the Years Ended December31, 2009, 2008 and 2007 Statements of Stockholders’ Equity (Deficit) for the Years Ended December31, 2009, 2008 and 2007 Statements of Cash Flows for the Years Ended December31, 2009, 2008 and 2007 Notes to Financial Statements TRUBION PHARMACEUTICALS, INC. BALANCE SHEETS (In thousands, except share and par value) June 30, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Receivable from collaboration partners Prepaid expenses Total current assets Property and equipment, net Long-term investments — Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Current portion of notes payable Current portion of deferred rent 45 Current portion of deferred revenue Total current liabilities Non-current portion of notes payable Non-current portion of deferred revenue Commitments and contingencies Stockholders’ equity : Preferred stock, $0.001 par value per share; shares authorized — 5,000,000; issued and outstanding — — — Common stock, $0.001 par value per share; shares authorized — 150,000,000; issued and outstanding — 20,421,294 at June 30, 2010 and 20,381,561 at December 31, 2009 20 20 Additional paid-in capital Accumulated other comprehensive income (loss) 12 (6 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes TRUBION PHARMACEUTICALS, INC. STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Collaboration revenue $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Interest income 15 36 30 Interest expense ) Other income 20 — 20 — Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computation of basic and diluted net loss per share See accompanying notes TRUBION PHARMACEUTICALS, INC. STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Six Months Ended June 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization expense Net amortization of premium (discount) on investments ) 6 Changes in operating assets and liabilities: Receivable from collaborations ) Prepaid expenses and other assets ) Accounts payable Accrued liabilities and compensation ) Deferred revenue ) ) Deferred rent ) ) Net cash used in operating activities ) ) Investing activities: Purchases of property and equipment ) ) Purchases of investments ) ) Sales of investments — Maturities of investments Net cash provided by investing activities Financing activities: Payments on notes payable ) ) Proceeds from exercise of stock options 16 76 Net cash usedin financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure information: Cash paid for interest $ $ See accompanying notes TRUBION PHARMACEUTICALS, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles, or GAAP, for complete financial statements. The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not contain all of the information and footnotes required for complete financial statements. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly our interim financial information. The accompanying unaudited financial statements and notes to financial statements should be read in conjunction with the audited financial statements and related notes thereto, which are included in our annual report on Form 10-K for the year ended December 31, 2009, or the 2009 Form 10-K. Use of Estimates Our financial statements have been prepared in accordance with GAAP. The preparation of these financial statements requires us to make estimates and judgments in certain circumstances that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. In preparing these financial statements, our management has made its best estimates and judgments of certain amounts included in the financial statements, giving due consideration to materiality. On an ongoing basis, we evaluate our estimates, including those related to revenue recognition, fair values of assets, income taxes, clinical trial, manufacturing and legal accruals, and other contingencies. Management bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances. Actual results could differ from these estimates. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board, or FASB, issued new guidance for multiple-deliverable revenue arrangements.The new guidance addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a)vendor-specific objective evidence; (b)third-party evidence; or (c)estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendors multiple-deliverable revenue arrangements. We expect to adopt this guidance on January 1, 2011 and it will be applied prospectively for revenue arrangements entered into or materially modified after the date of adoption. We do not expect the adoption of this guidance to have a material impact on our financial position, operating results, cash flows and disclosures. In March 2010, the FASB issued new guidance for recognizing revenue under the milestone method.This new guidance allows an entity to make a policy election to recognize a substantive milestone in its entirety in the period in which the milestone is achieved.The new guidance also requires an entity that makes this policy election to disclose the following: (a) a description of the overall arrangement, (b) a description of each milestone and related contingent consideration, (c) a determination of whether each milestone is considered substantive, (d) the factors considered in determining whether the milestone is substantive and (e) the amount of consideration recognized during the period for milestones.We adopted this guidance on June 30, 2010 and it will be applied prospectively.The adoption of this guidance did not have a material impact on our financial position and results of operations, however this guidance will require additional disclosure in the period milestones are met. 2. Fair Value Measurements We measure and record cash equivalents and investment securities considered available-for-sale at fair value in the accompanying financial statements. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. The three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value include: Level 1 — Observable inputs for identical assets or liabilities such as quoted prices in active markets; Level 2 — Inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3 — Unobservable inputs in which little or no market data exists, which are therefore developed by us using estimates and assumptions that reflect those that a market participant would use. The following tables represent our fair value hierarchy for our financial assets measured at fair value on a recurring basis as of June 30, 2010 and December 31, 2009 (in thousands): June 30, 2010 Level 1 Level 2 Level 3 Total Money market funds $ $
